Citation Nr: 1528044	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-22 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than August 31, 2010 for the grant of service connection for coronary artery disease, status post coronary artery bypass grafting.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from June 1968 to July 1970.  He died in December 2012.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  The decision granted the Veteran service connection for coronary artery disease, status post coronary artery bypass grafting evaluated as 100 percent disabling as of August 31, 2010.  In June 2011, the Veteran submitted a notice of disagreement (NOD) stating that an earlier effective date should have been assigned for the grant of service connection. 

The Veteran was the initial appellant for the claim on appeal, and he died in December 2012, prior to the RO's forwarding of a statement of the case (SOC) on the matter.  Subsequently, the Veteran's wife submitted a statement requesting that she be substituted with regard to the Veteran's claim for an earlier effective date.  In a June 2014 Statement of the Case (SOC) the RO acknowledged the appellant as the substituted party in the appeal, and then denied the claim on the merits.


FINDINGS OF FACT

1. The Veteran died in December 2012 during the pendency of his appeal, and his surviving spouse has been substituted as the appellant in his place. 

2. There is no informal or formal claim for service connection for coronary artery disease until September 14, 2010. 


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than August 31, 2010 for service connection for coronary artery disease.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.309, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The effective date issue turns on undisputable facts detailed below.  No further VCAA notice or duty to assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).

Entitlement to an Earlier Effective Date for Coronary Artery Disease

The appellant (and previously the Veteran) have contended that an effective date prior to August 31, 2010 is warranted for the grant of service connection for coronary artery disease.  In June 2011, the Veteran submitted an NOD stating the following: 

I contend that I used the VA health care system beginning in 1970s and had problems with high blood pressure and chest pains. I was admitted to the Birmingham VAMC in early 1980's due to problems with hypertension.  Since that time, I have received medications from the VA for hypertension and subsequently meds for my heart after having stents implanted in 1992 and three more times afterwards.  I also had quadruple bypass heart surgery in 2008.   This was followed by implantation of a defibrillator in 2010.  Although these heart procedures were not performed by VA, my medications were filled by the VA.  There should be ample evidence of my heart disease in my VA health care records. 

In the appellant's June 2014 VA Form 9, she stated that "I disagree with your decision not to grant an earlier effective date.  My husband was treated for coronary artery disease as early as 1996.

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the Veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2014).

With respect to earlier effective date claims involving service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States district court in the class action of Nehmer v. United States Dep't of Veterans' Affairs.  38 C.F.R. § 3.816 (2014).  See Nehmer v. United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease; or a surviving spouse, child, or parent of a deceased Vietnam Veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i) & (ii).  The term "covered herbicide disease" includes coronary artery disease.  38 C.F.R. § 3.816(b)(2).  This regulation applies to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).

If a Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the latter of the dates (1) such claim was received by VA, or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation for a particular covered herbicide disease if the application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816(c)(2)(i).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Veteran filed a claim for service connection for ischemic heart disease as due to exposure to Agent Orange on September 14, 2010.  VA issued regulations creating a presumption of service connection for ischemic heart disease, effective August 31, 2010.  75 Fed. Reg. 53,202 (August 31, 2010).  May 8, 2001).  VA interprets "ischemic heart disease" as encompassing any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  Id.  Prior to this time, the evidence reflects no request for service connection for ischemic heart disease or coronary artery disease in any prior filing.  Unfortunately, there is not a single document of record, prior to September 14, 2010, that may be reasonably construed as a claim for service connection for coronary artery disease.  38 C.F.R. §§ 3.151(a), 3.155(a).

As the Veteran's claim was reviewed within one year of the liberalizing regulation providing presumptive service connection, under the provisions of 38 C.F.R. § 3.114 (2014), VA provided an effective date as of the effective date of the liberalizing law, August 31, 2010.  See 38 C.F.R. § 3.114(a).

The appellant states that the effective date should be prior to August 31, 2010, because the Veteran had undergone VA treatment related to his heart and had received VA prescriptions related to serious heart treatment received at non-VA medical facilities.  Unfortunately, as the Veteran had not previously filed a claim for coronary artery disease, none of this treatment qualifies as a claim for service connection for ischemic heart disease or coronary artery disease.  See 38 C.F.R. § 3.157.

The only heart-related condition that the Veteran previously filed a claim for service connection was hypertension.  The Veteran in his initial NOD states that his prior claim for hypertension (or high blood pressure) was a reason that he felt that coronary artery disease should have been granted an earlier effective date.  However, the Board does not find that the Veteran's previous claim for service connection for hypertension qualifies as a previous claim for either ischemic heart disease or coronary artery disease.  Hypertension and ischemic heart disease are two separate conditions.  38 C.F.R. § 3.309(e) specifically distinguishes hypertension and excludes it from the definition of ischemic heart disease for the purposes of service connection.  This distinction also excludes hypertension from being a "covered herbicide disease" under Nehmer.  See 38 C.F.R. § 3.309(e), Note 2; 38 C.F.R. § 3.816(b)(2).  Accordingly, the Board finds that the Veteran's previous claims related to his hypertension do not qualify as prior claims for ischemic heart disease or coronary artery disease.      

While the Veteran may have been diagnosed with coronary artery disease in or about 1996, the effective date is governed by provisions of 38 C.F.R. § 3.816(c)(2)-namely, the latter of the dates either such claim was received by VA or the disability arose.  

The RO correctly assigned August 31, 2010-the date of the liberalizing law-for the award of service connection and compensation for coronary artery disease.  Accordingly, the claim for an effective date earlier than August 31, 2010, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than August 31, 2010, for the award of service connection and compensation, for coronary artery disease is denied.  


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


